               Case 3:20-cv-07474-AGT Document 10 Filed 01/12/21 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10
     STRIKE 3 HOLDINGS, LLC,                                Case No.: 3:20-cv-07474-AGT
11
                             Plaintiff,                     [PROPOSED] ORDER ON EX PARTE
12                                                          APPLICATION FOR LEAVE TO
     vs.                                                    SERVE THIRD PARTY SUBPOENA
13                                                          PRIOR TO A RULE 26(f)
     JOHN DOE subscriber assigned IP address                CONFERENCE
14   68.78.200.245,
                                                            [AS MODIFIED]
15                           Defendant.
16

17
              THIS CAUSE came before the Court upon Plaintiff’s Ex Parte Application for Leave to
18
     Serve a Third-Party Subpoena Prior to a Federal Rule of Civil Procedure 26(f) Conference (the
19
     “Application”), and the Court being duly advised does hereby:
20
21
              FIND, ORDER AND ADJUDGE:
22
               1.     Plaintiff has established that “good cause” exists for it to serve a third party
23
     subpoena on AT&T Internet Services (hereinafter the “ISP”). See UMG Recording, Inc. v. Doe,
24
     2008 WL 4104214, *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F. Supp. 2d
25
     1, 6–7 (D.D.C. 2008);
26
27
                                                        1
28
           [Proposed] Order on Application for Leave to Serve Third Party Subpoena Prior to a Rule 26(f)
                                          Conference [AS MODIFIED]
                                                                              Case No. 3:20-cv-07474-AGT
              Case 3:20-cv-07474-AGT Document 10 Filed 01/12/21 Page 2 of 3



 1            2.      Plaintiff may serve the ISP with a Rule 45 subpoena commanding the ISP to
 2   provide Plaintiff with the true name and address of the Defendant to whom the ISP assigned an
 3   IP address as set forth on Exhibit A to the Complaint. Plaintiff shall attach to any such
 4   subpoena a copy of this Order;
 5            3.      Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any
 6   service provider that is identified in response to a subpoena as a provider of Internet services to
 7   one of the Defendants;
 8            4.      If the ISP qualifies as a “cable operator,” as defined by 47 U.S.C. § 522(5),
 9   which states:
10                    the term “cable operator” means any person or group of persons
11           (A) who provides cable service over a cable system and directly or through one
12                   or more affiliates owns a significant interest in such cable system, or
13           (B) who otherwise controls or is responsible for, through any arrangement, the
14                   management and operation of such a cable system.
15   it shall comply with 47 U.S.C. § 551(c)(2)(B), which states:
16           A cable operator may disclose such [personal identifying] information if the
17           disclosure is . . . made pursuant to a court order authorizing such disclosure, if
18           the subscriber is notified of such order by the person to whom the order is
19           directed.
20   by sending a copy of this Order to the Defendant; and
21            5.      Plaintiff may only use the information disclosed in response to a Rule 45
22   subpoena served on the ISP for the purpose of protecting and enforcing Plaintiff’s rights as set
23   forth in its Complaint.
24           6.       [Modified] Any information disclosed by the ISP regarding Defendant’s identity
25   shall be treated as confidential.
26   //
27
                                                        2
28
          [Proposed] Order on Application for Leave to Serve Third Party Subpoena Prior to a Rule 26(f)
                                         Conference [AS MODIFIED]
                                                                             Case No. 3:20-cv-07474-AGT
            Case 3:20-cv-07474-AGT Document 10 Filed 01/12/21 Page 3 of 3



 1   IT IS SO ORDERED.
 2   Dated: January 12, 2021
 3
                                                                ALEX G. TSE
 4                                                              United States Magistrate Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
                                                   3
28
        [Proposed] Order on Application for Leave to Serve Third Party Subpoena Prior to a Rule 26(f)
                                       Conference [AS MODIFIED]
                                                                           Case No. 3:20-cv-07474-AGT
